         Case 4:20-cv-00536-BSM Document 4 Filed 08/19/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TACORI MACKRELL                                                              PLAINTIFF

v.                           Case No. 4:20-cv-00536 BSM

CHRISTOFER REIDMUELLER,                                                    DEFENDANT
Jail Administrator/Captain, Faulkner Detention Center

                                        ORDER

       This case is dismissed without prejudice because Jerome Foster has failed to comply

with the order [Doc. No. 3] directing him to pay the full filing fee or apply to proceed in

forma pauperis. See Local Rule 5.5(c)(2). It is certified that an in forma pauperis appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 19th day of August, 2020.


                                                   UNITED STATES DISTRICT JUDGE
